 

 

FILEL

UNITED STATES DISTRICT COURT | JUN 038 2021
SOUTHERN DISTRICT OF CALIFO

 

 

 

 

 

 

 

LERK, U.S. DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, x Tet DEPUTY
Case No. 21-CR-01190-GPC

 

 

i
L
i
t
I
|

Plaintiff,

we eae ee epee

vs.
JUDGMENT OF DISMISSAL

CHRISTIAN DANIEL ARAMBULA GONZALEZ

Defendant

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has-been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

x]

L1 the Court has dismissed the case for unnecessary delay; or

[| the Court has granted the motion of the Government for dismissal, without prejudice; or
[J the Court has granted the motion of the defendant for a judgment of acquittal; or

CL] ajury has been waived, and the Court has found the defendant not guilty; or

C1 the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

Ct 1 - 21:952, 960 - Importation of Cocaine (Felony)

 

XI

 

 

p
Date: 0/2/21

Hon. Linda Lopez
United States Magistrate Judge

 

 

 

 
